944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Saddara P. NURASAN, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7060.
United States Court of Appeals, Federal Circuit.
July 15, 1991.

MAYER, Circuit Judge.

ORDER

1
On April 8, 1991, Saddara P. Nurasan submitted a petition for review of a February 5, 1991 Board of Veterans Appeals decision.   As noted in that decision, Nurasan's petition should have been directed to the Court of Veterans Appeals.


2
Accordingly,

IT IS ORDERED THAT:

3
Nurasan's petition is transferred to the Court of Veterans Appeals.